Exhibit 10.1

 

AMENDMENT NO. 1 TO MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT

AMENDMENT No. 1 (this “Amendment”), dated as of March 31, 2006, to the
Membership Interest Purchase and Contribution Agreement (the “Agreement”), dated
as of March 7, 2006, by and among Mr. Stanley C. Gale (“SG”), SCG Holding Corp.,
a Delaware corporation (“SCG” and together with SG, the “Sellers”), Mack-Cali
Realty Acquisition Corp., a Delaware corporation, or its designee (the
“Purchaser”), and Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS:

WHEREAS, the Purchaser, MCRLP and the Sellers have entered into the Agreement;

WHEREAS, pursuant to and in accordance with Section 10.7 of the Agreement, the
parties wish to amend the Agreement as set forth in this Amendment;

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

Section 1.          Amendments to the Agreement. (a) Section 1.01 of the
Agreement is hereby amended by adding the following defined term:

“License Agreement” means a license to the Purchaser to use the trademark listed
in Section 1.01(b) of the Disclosure Schedule in form and on the terms and
conditions to be agreed upon by the Purchaser and SG prior to the Closing.

(b) The definition of “Ancillary Agreements” in Section 1.01(a) of the Agreement
is hereby amended by adding at the end thereof the phrase “and the License
Agreement”.

(c) Section 5.05(b) of the Agreement is hereby amended by adding the phrase
“Except as otherwise provided in Section 5.22 hereof,” at the beginning thereof.

(d)          Section 5.22 of the Agreement is hereby amended in its entirety to
be and read in its entirety as follows:

“Section 5.22 Non-Portfolio Real Property Interests. (a) Prior to the Closing,
the parties shall negotiate in good faith, and prepare and enter into an
appropriate acquisition or contribution agreement or agreements (the
“Non-Portfolio Real Property Interest Purchase Agreement”) as may be desirable
to effect the option, sale or transfer of the membership interests of those
certain

 

 

 


--------------------------------------------------------------------------------

 

limited liability companies holding the real property interests identified on
Exhibit H (each a “Non-Portfolio Interest”) to the Purchaser from the parties
identified thereon. Exhibit H sets forth (i) the amount of consideration to be
paid for each Non-Portfolio Interest, and (ii) the ownership percentage each
Non-Portfolio Interest represents in the real property related thereto. Each of
the parties hereto hereby agree that the parties may mutually amend Exhibit H
from time to time prior to the Closing. The Non-Portfolio Real Property Interest
Purchase Agreement shall provide that the Sellers shall use their commercial
best efforts to obtain such third-party consents as shall be necessary in order
to consummate the option, sale or transfer each Non-Portfolio Interest to the
Purchaser (the “Non-Portfolio Consents”) and that the Purchaser’s obligations
thereunder are subject to the receipt of such Non-Portfolio Consents in form and
substance reasonably satisfactory to the Purchaser. The Non-Portfolio Real
Property Interest Purchase Agreement shall further provide that the applicable
sellers will be entitled to participate equally with Purchaser in the economic
benefit generated by the properties after Purchaser recovers the amount of
consideration it paid for such interest plus a preferred return of ten percent
(10%). The parties hereto hereby further agree to consummate the transactions
contemplated by the Non-Portfolio Real Property Interest Purchase Agreement, on
the terms and conditions substantially set forth therein, simultaneously with or
prior to the Closing, subject to the receipt of the applicable Non-Portfolio
Consents.

(b) In the event that any Non-Portfolio Consent is not obtained at or prior to
the Closing, the parties hereto agree that additional closings may be made to
effect the option, sale or transfer of the applicable Non-Portfolio Interests
within ninety (90) days following the Closing, in each case, promptly upon the
receipt of the applicable Non-Portfolio Consents.

(c) In the event that any Non-Portfolio Consent is not obtained within ninety
(90) days following the Closing, the Sellers shall be required to promptly
thereafter implement any relevant “buy-sell” provisions with respect to the
related Non-Portfolio Interest, at a price not less than the price specified on
Exhibit H (provided, that if Purchaser shall specify a higher price, the Sellers
shall implement such “buy-sell” provisions at such higher price). If the other
party to the “buy-sell” shall agree to acquire the Non-Portfolio Interest at the
price offered by the Sellers, then the Sellers shall sell such Non-Portfolio
Interest to such other party at the specified purchase price (and shall turn
over to the Purchaser any portion of consideration received which is in excess
of the price specified on Exhibit H). If the other party to the “buy-sell” shall
require the Sellers to acquire such other party’s interest, then the Purchaser
shall, and MCRLP shall cause the Purchaser to, acquire both such other party’s
interest (at the price specified by the Sellers to the other party) and the
Sellers’ interest (at the price specified on Exhibit H). In addition, the
Purchaser shall, and MCRLP shall cause the Purchaser to, reimburse the Sellers
for all reasonable costs and expenses incurred by the Sellers in implementing
and consummating the “buy-sell” contemplated hereby.

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

(d) Notwithstanding the foregoing, in the event that there shall not be any
“buy-sell” provisions with respect to any Non-Portfolio Interest and the
relevant Non-Portfolio Consent shall not have been obtained within ninety (90)
days following the Closing, then the Purchaser shall provide written notice to
the Sellers, within two (2) Business Days thereafter, of its agreement to either
(i) accept the option, sale or transfer of the beneficial economic interests and
burdens of the applicable Non-Portfolio Interests or (ii) agree to terminate its
obligations to purchase the applicable Non-Portfolio Interests and release the
applicable sellers from their obligations to option, sell or transfer such
Non-Portfolio Interests. Notwithstanding anything contained herein to the
contrary, in the event that any Non-Portfolio Consent is not received and the
Purchaser agrees to terminate its obligations to purchase such Non-Portfolio
Interest, nothing contained in this Agreement or in the Non-Portfolio Real
Property Interest Purchase Agreement shall prohibit the applicable sellers from
owning such Non-Portfolio Interest and operating the real property related to
such Non-Portfolio Interest.”

(e)          Section 7.01 of the Agreement is hereby amended by deleting clause
(d) thereof in its entirety.

(f)           Section 7.02 of the Agreement is hereby amended by deleting clause
(g) thereof in its entirety and replacing it with the following:

“(g)        No Material Adverse Effect. Since the Financial Statements Date
there shall not have occurred a Material Adverse Effect.”

(g)          Article X of the Agreement is hereby amended by adding the
following new Section 10.15:

“Section 10.15. Specific Performance. Each of the parties hereto acknowledges
and agrees that the other party would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by the other party may not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which each party may be entitled, at
law or in equity, each party shall be entitled to enforce the provisions of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other
undertaking.”

(h)          The definition of “Gross Income Threshold” in Exhibit D of the
Agreement is hereby amended by replacing the amount of “$15,000,000” in the
definition thereof with the amount of “$16,000,000”.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

(i)           The definition of “Net Income Threshold” in Exhibit D of the
Agreement is hereby amended by replacing the amount of “$5,000,000” in the
definition thereof with the amount of “$6,000,000”.

(j)           Exhibit H of the Agreement is hereby amended in its entirety and
replaced as set forth on Exhibit H to this Amendment.

Section 2.          Assignment. This Amendment may not be assigned by operation
of Law or otherwise without the prior express written consent of the Sellers,
and the Purchaser or MCRLP which consent may be granted, conditioned, delayed or
withheld in the sole discretion of the Sellers or the Purchaser or MCRLP, as the
case may be. Notwithstanding the foregoing, the Purchaser may assign any or all
of its interests in this transaction to one or more Affiliates, provided, that
any such assignment shall not relieve the Purchaser from its obligations
hereunder.

Section 3.        Entire Agreement. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
the Purchaser, MCRLP and the Sellers with respect to the subject matter hereof.
Except as amended by this Amendment, the Agreement shall continue in full force
and effect.

Section 4.          Severability. If any term or other provision of this
Amendment shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Amendment or the validity or enforceability of this Amendment
in any other jurisdiction.

Section 5.          Counterparts. This Amendment shall not be effective or
binding until such time as it has been executed and delivered by all parties
hereto. This Amendment may be executed and delivered (including by facsimile
transmission or portable document format (PDF)) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

Section 6.          Governing Law. This Amendment and all others arising out of
or relating to this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

 

 

4

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Purchaser, MCRLP and the Sellers have caused this
Amendment to be executed as of the date first written above by their respective
officers thereunto duly authorized.

MACK-CALI REALTY ACQUISITION CORP.,

a Delaware corporation

 

By:

/s/ MITCHELL E. HERSH

Name: Mitchell E. Hersh

Title: President and Chief Executive Officer

MACK-CALI REALTY L.P.,

a Delaware limited partnership

 

 

By:

Mack-Cali Realty Corporation,

 

 

a Maryland corporation, its general partner

 

By:

/s/ MITCHELL E. HERSH

 

Name: Mitchell E. Hersh

Title: President and Chief Executive Officer

SCG HOLDING CORP.

 

By:

/s/ STANLEY C. GALE

Name: Stanley C. Gale

Title: Chief Executive Officer

STANLEY C. GALE

/s/ STANLEY C. GALE

 

 

 

5

 


--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

NON-PORTFOLIO REAL PROPERTY INTERESTS

 

 

 

 

 

 

 

 

 

 

Size (SF)

Value per

SF

Value

TGC Interest

Current TGC Cost/Value(f)

Partner

 

3 Campus Dr.

122,000

$35.00

$4,270,000

50.0% (b)

$2,135,000(a)

Landis 50% (b)

 

 

 

 

 

 

 

 

 

Center of Morris County:

 

 

 

 

 

 

 

100 Kimball

175,000

$68.57

 

8.3%

$991,654

JPM 75%

Hampshire 16.7%

 

One Jefferson

100,000

$40.00

 

8.3%

$424,625(e)

JPM 75%

Hampshire 16.7%

 

 

 

 

 

 

 

 

 

12 Vreeland

($11,313,017 million of debt in place)

 

 

 

 

 

 

 

139,750

 

 

 

 

 

 

 

 

 

$180.00

 

 

 

 

 

 

 

 

 

$25,155,000

Stan Gale

Mark Yeager

Tom Walsh

Finn Wentworth

K. Weilkopolski

Gene Diaz

Bart Oates

Total

15.0%

7.5%

2.5%

15.0%

5.0%

3.75%

1.25%

50.0%

$2,076,297

$1,038,149

$346,050

$2,076,297

$692,099

$519,074

$173,025

$6,920,991

S&K 50%

Former Gale employees 25%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Princeton Forrestal Village

550,000

 

 

10.0%

$1,774,500

GE 80%

Witmondt 5%

Mandelbaum 5%

 

 

 

 

 

 

 

 

 

Offices at Bedminster

190,000

 

Stan Gale

Mark Yeager

10.6%

3.375%

 

JPM 70%

 

 

 

 

 

 

 

 

 

One Newark Center

419,000

 

 

TBD

 

Praedium

 

 

 

 

 

 

 

 

 

Belmar—Redevelopment Rights

 

 

 

Generally 100%

Hunt-50%

DiFeo-85%

$1,500,035

TBD

 

 

 

 

 

 

 

 

 

Newark Transit Village

 

 

 

50%

$551,864

Ivor Braka

 

 

 

 

 

 

 

 

 

Florham Park Corporate Campus (Exxon)

600,000

$35.00 (c)

21,000,000

50%

$10,500,000

The Rockefeller Development Group Corp.

 

 

 

 

 

 

 

 

 

55 Corporate Dr. (d)

 

 

 

50%

$10,000,000

SL Green

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

(a)

Subject to a payment of $915,000 to the Morgan Stanley interests.

 

(b)

Assumes exercise of option to buy out Morgan Stanley interests.

 

(c)

Value based upon approvals in place, which are not currently vested. This would
be an option to acquire our interest in the office portion of this development.
35/sq ft price subject to reduction to support a yield of 10%, and if the
adjusted price goes below 25/sq ft Gale can terminate

 

(d)

Only insofar as it relates to our interest in the pad site for building 4

 

(e)

Expected future contribution to be funded prior to closing of the subject
transaction

 

(f)

Subject to change if additional TGC capital contributions are made. Such TGC
capital contributions shall not exceed $500,000 in the aggregate without the
prior consent of Purchaser, such consent not to be unreasonably withheld or
delayed.

 

 

 

 

2

 

 

 